 In the Matter of SOUTHERN SHOE MANUFACTURING COMPANY, INC.andUNITED SHOE WORKERS OF AMERICA, CONGRESS OF INDUSTRIALORGANIZATIONSCase No. 5-R-1699.-Decided November 1, 1944Mr. David W. Bryon,of Hagerstown, Md., for the Company.Mr. Robert J. Brylke,of Hagerstown, Md., for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed-;by United Shoe Workers of America,Congress of Industrial Organizations, herein called the Union, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Southern Shoe Manufacturing Com-pany, Inc., Hagerstown, Maryland, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before George L. Weasler, Trial Examiner. Saidhearing was held at Hagerstown, Maryland, on October 6, 1944.TheCompany and the Union appeared and participated.All parties wereafforded full oportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearingare free fromprejudicial er-ror and are hereby affirmed.At the close of the hearing, the Com-pany moved to dismiss the petition because of the nature of its pres-ent operations.The Trial Examiner referred the motion ,to the'Board.For the reason hereinafter set forth, the motion is herebydenied.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSouthern Shoe Manufacturing Company, Inc., a Maryland corpo-ration, is engaged in the manufacture and sale of men's, women's and59 N. L. R. B., No. 2.4 SOUTHERN SHOE MANUFACTURING COMPANY, INC.5children's shoes, at its sole plant located at Hagerstown, Maryland.For the year ending June 1944, the Company purchased raw mate-rials consisting of leather, canvas, and rubber, valued in excess of$225,212, 90 percent of which was shipped to its plant from pointsoutside the State of Maryland.During the same period, the Com-pany manufactured and sold finished products valued at $404,000, 90percent of which was shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Shoe Workers of America affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees until theUnion has been certified by the Board in an appropriate unit.The Company maintains in support of its motion to dismiss thepetition, that it is unable to ascertain how long it will continue itspresent operations.In 1941, the Company employed approximately400 employees, but since the advent of the war, its full complementof workers has been limited to about 80 employees. Inasmuch as itis extremely speculative whether the Company will increase its pro-duction, or might in the future go out of business, we see no reasonto deprive the present employees of their right to choose a collectivebargaining representative.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe, represgntationn of employees of the Company,, within the mea; ingof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.'THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all production and maintenance employees of the Company, in-cluding shipping clerks, but excluding office and clerical employees,timekeepers, foremen and foreladies, superintendents and all other1 SeeMatter of Tri-State Garment Corporation,51 N L. R. B. 1337 , ofMatter of TheToledo Desk and Fixture Company,57 N L R B 1294.2 The Board agent reported that the Union presented 47 application-for-membershipcards, and that there were 88 employees in the appropriate unit0 6DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute 'a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southern ShoeManufacturing Company, Inc., Hagerstown, Maryland, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees'who did not work during said pay-roll period because theywere,ill or on vacation or temporarily laid off, and including em-ployees in the armed forces, of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Shoe Workers of America,affiliated with the Congress of Industrial Organizations, for the pur=poses of collective bargaining.MR. JOHN M. HousTON took no part in the consideration of theabove Decision and Direction of Election.0